DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 11-15 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al., US 2013/0344386 (KR 10-2013-0143427A).
Regarding claim 1, Kim et al., teaches a cathode active material (abstract) comprising: at least 60 mol % of nickel (90 mol %; 0021; 0068; 0136); lithium (0007; 0022); and an addition metal (0022; 0069), wherein the cathode active material has a first crystal structure (0078).

Thus, the claim is anticipated.
In the alternative, the cathode active materials are similar and are therefore the charging and discharging process would obviously form the same structure.Regarding claim 2, Kim et al., teaches wherein when a number of charging and discharging cycles is 100 in a graph for measuring a differential capacity according to the number of charging and discharging cycles (Fig. 8), an amount of reduction of an integrated area is in a range of 4.1 V to 4.3 V is 10% or less (0158; Fig. 8; 0050). Regarding claim 3, Kim et al., teaches wherein the addition metal includes at least one of zirconium, titanium, tungsten, molybdenum, niobium, zinc, gallium, vanadium, chromium, or tin (0039-0045).Regarding claim 4, Kim et al., teaches wherein the addition metal includes titanium, and wherein the addition metal is contained less than 3 mol % (0039-0045). 
Kim et al., does not teach having an intrinsic lattice constant in a c-axis direction, wherein a second crystal structure having a lattice constant longer than the lattice constant of the first crystal structure in the c-axis direction and a third crystal structure having a lattice constant shorter than the lattice constant of the first crystal structure in the c-axis direction are generated in a charging and discharging process, and wherein an amount of a change in a production ratio of the second crystal structure and the third crystal structure, which are generated in the charging and discharging process, is controlled according to a concentration of the nickel and a concentration of the addition metal to control a charging and discharging capacity in a range of 4.1 V to 4.3 V .
However, Kim et al., teaches the same cathode active material, therefore the charging and discharging process would inherently form the same structure.
Thus, the claim is anticipated.
In the alternative, the cathode active materials are similar and are therefore the charging and discharging process would obviously form the same structure..

Claims 6-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2013/0344386 (KR 10-2013-0143427A), in view of Choi et al., US 2018/0187311.


Regarding claim 6, Kim et al., does not teach the addition metal includes aluminum, and wherein the addition metal is contained less than 2 mol %.
Regarding claim 6, Choi et al., teaches wherein the addition metal includes aluminum, and wherein the addition metal is contained less than 2 mol % (0036). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Choi et al., into the teachings of Kim et al., because the addition of alumina acts as a protective coating on surfaces of metals  “for specialty applications and/or reducing manufacturing and/or fabrication costs.” (0004).
Regarding claim 7, Kim et al., does not teach first crystal structure includes a trigonal crystal structure.
Regarding claim 7, Choi et al., teaches wherein the first crystal structure includes a trigonal crystal structure (0008; 0023-0024; 0039). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Choi et al., into the teachings of Kim et al., because “trigonal metal oxide crystal structure yields a significantly thicker and dense alumina coating 701 on the surface of the metal coupons” (0052).
Regarding claim 8, Kim et al., does not teach the addition metal has a uniform concentration in particles.
Regarding claim 8, Choi et al., teaches wherein the addition metal has a uniform concentration in particles (0010; 0029; 0031; 0034).

the surface of the substrate by any method that forms a uniform layer such as 
spray deposition; painting; printing; roll casting; and combinations of these 
various techniques.  Other methods of delivery can be envisioned.  The process 
can yield an alpha (.alpha.)-aluminum oxide coating on a surface of a metallic 
substrate.” (0010).
Regarding claim 10, Kim et al., does not teach secondary particles in which primary particles are aggregated,  wherein the primary particles extend from a center of the secondary particles in a radial direction.
Regarding claim 10, Choi et al., teaches further comprising secondary particles in which primary particles are aggregated (abstract; 0007; 0022) , wherein the primary particles extend from a center of the secondary particles in a radial direction (Fig. 2A, 2B).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Choi et al., into the teachings of Kim et al., because the location of the primary particles  with respect to the secondary particles would be a matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727